Citation Nr: 0424286	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-15 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
amenorrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from January 1978 to March 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined, in pertinent part, that new and material evidence 
had not been received to reopen the claim for service 
connection for amenorrhea.  The veteran has been represented 
by the Disabled American Veterans throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on her part.


REMAND

VA medical summary report dated in April 2002 shows that the 
veteran was treated at the following VA facilities: Biloxi VA 
Medical Center in February 2001, Columbia VA Medical Center 
in May 1999, Amarillo VA facility in January 1999, and the 
New Mexico VA facility in November 1998.  An April 2000 VA 
treatment record reflects that the physician ordered an 
endometrial biopsy (EMB) report to determine whether the 
veteran's inactive endometrium was secondary to her in-
service myomectomy.  Documentation of the cited treatment is 
not of record.  VA has the duty to obtain records that are in 
VA's "constructive possession."  See Dunn v. West, 11 Vet. 
App. 462 (1998).

The veteran has repeatedly asserted on appeal that her 
amenorrhea is related to the in-service myomectomy.  An April 
2000 VA medical report shows that VA physician did not 
exclude the possibility of an etiological relationship 
between the veteran's inactive endometrium and myomectomy.  
Because the veteran's 


application to reopen her claim is contingent on this 
finding, the Board finds that VA compensation examination is 
required to resolve this issue.  

Under the circumstances, this case is remanded for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This notice should 
specifically describe what she must show 
to successfully reopen her claim.  The 
veteran should also be asked to provide 
any evidence in her possession that 
pertains to the claim.  

2.  The RO should also request that the 
veteran provide information as to all 
treatment of amenorrhea, including the 
names and addresses of all health care 
providers, clinics, and hospitals, and the 
approximate dates of treatment.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran for 
incorporation into the record.  

3.  The RO should then request that 
copies of all VA documentation pertaining 
to treatment of the veteran's amenorrhea, 
including those provided at Biloxi, 
Columbia, Amarillo, New Mexico, and 
Pensacola VA facilities, be forwarded for 
incorporation into the record.  The RO 
should request copies of VA records 
commencing in 1993 to the present date.

4.  Once the above development is 
completed, the RO should schedule VA 
examination to determine the nature of 
the veteran's amenorrhea.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
A report that includes complete 
rationales for all conclusions reached 
should be provided.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

(A) The examiner should address the 
following questions:  

Is it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's amenorrhea a) had its 
onset during active service; b) are 
etiologically related to her in-service 
transcervical chromotubation and 
abdominal myomectomy; or c) is in any 
other way causally related to active 
service?  

(B) The RO should also afford the veteran 
with VA examination tailored to Persian 
Gulf War veterans, as the veteran has 
notified VA that she served in the 
Persian Gulf.  It should be performed as 
set out by VA's Undersecretary for Health 
in a September 2000 Fast Letter (Fast 
Letter 00-68), and pursuant to the 
specific instructions for examiner(s) as 
found in the revised AMIE Disability 
Examination Worksheets, specifically the 
"Guidelines for Disability Examinations 
in Gulf War Veterans".

5.  The RO should provide the veteran 
with adequate notice of the date and 
place of any VA examination.  A copy of 
all notifications must be associated with 
the claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  38 C.F.R. § 3.655 (2003).
	
6.  Thereafter, the RO should adjudicate 
the veteran's application to reopen her 
claim of entitlement to service 
connection for amenorrhea.  If the 
benefit remains denied, the RO should 
provide the veteran and her accredited 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on her 
claim, including a summary of the 
evidence and discussion of all pertinent 
legal authority.  The RO should allow an 
appropriate period for response before 
the case is returned to the Board for 
further review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


